Citation Nr: 0016304	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-01 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to education benefits under Chapter 35, Title 
38, United States Code. 


REPRESENTATION

Appellant represented by:	David Mirhoseini, Attorney



ATTORNEY FOR THE BOARD

James A. Frost, Counsel 


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1970.  He died on July [redacted], 1996.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1997 by the Milwaukee, 
Wisconsin, regional office (RO) of the Department of Veterans 
Affairs (VA).  The appellant filed a notice of disagreement 
in September 1998.  A statement of the case was issued in 
December 1998.  The appellant's representative filed a 
substantive appeal in February 1998. 


REMAND

The veteran's death certificate listed his immediate cause of 
death as complications of tonsillar carcinoma.  A private 
physician has opined that exposure in Vietnam to the 
herbicide Agent Orange caused the veteran to develop fatal 
cancer of a tonsil.  The private physician has also stated 
that the veteran's tonsil cancer was lymphoma, a disease 
which has been recognized by VA as being associated with 
exposure to herbicides.  The Board therefore finds that the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board has also 
determined that additional medical information should be 
obtained prior to a final disposition of the appeal.  
Specifically, the Board has determined that it would be 
appropriate and helpful to obtain an advisory medical opinion 
from the Armed Forces Institute of Pathology (AFIP) 
concerning the nature of the malignancy which the veteran 
suffered and its etiology.  Prior to referral of this matter 
to the AFIP, it is necessary to obtain certain samples of 
tissue excised during diagnostic and surgical procedures 
undergone by the veteran, and this case will be remanded to 
the RO for that purpose.

Under the circumstances, this case is REMANDED to the RO for 
the following:

After obtaining any necessary release 
from the appellant, the RO should obtain 
all available tissue samples pertaining 
to the veteran's carcinoma, including the 
paraffin tissue blocks and stained tissue 
slides associated with biopsies/surgeries 
performed on the veteran on or about July 
22 and 25, 1994, and January 12, 1995, 
which were pathologically analyzed by the 
Department of Clinical Laboratories, 
United Regional Medical Services, Inc., 
8700 West Wisconsin Avenue, Milwaukee, 
Wisconsin 53226.  All appropriate 
safeguards for the proper handling of 
such tissue samples should be followed. 

Following completion of these actions, the RO should furnish 
the appellant and her representative with an appropriate 
supplemental statement of the case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration.  No action is 
required of the appellant at this time.  The appellant and 
her representative have the right to submit additional 
evidence 


and argument on the matters which the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



